TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 25, 2019



                                      NO. 03-19-00431-CV


                    The Office of the Attorney General of Texas, Appellant

                                                 v.

                        Aubrey Sandoval and John A. Gause, Appellees




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on December 28, 2018. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.